MEMORANDUM **
Jose Ignacia Heredia-Valdez appeals from the 48-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a).
Heredia-Valdez contends that the appeal waiver should not be enforced because the district court abrogated the terms of the plea agreement. We conclude the district court properly calculated the offense level and criminal history based upon Heredia-Valdez’s prior convictions, and imposed a sentence within the corresponding range provided in the plea agreement. Absent any violation of the plea agreement, Heredia-Valdez’s appeal waiver must be enforced and we dismiss the appeal. See United States v. Schuman, 127 F.3d 815, 818 (9th Cir.1997) (per curiam).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.